SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

625
OP 11-02595
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF MICHAEL R. PETRONE, PETITIONER,

                      V                                             ORDER

VICTORIA M. ARGENTO, MONROE COUNTY COURT JUDGE,
RESPONDENT.


MULDOON & GETZ, ROCHESTER (MARTIN P. MCCARTHY, II, OF COUNSEL), FOR
PETITIONER.


     Proceeding pursuant to CPLR article 78 (initiated in the
Appellate Division of the Supreme Court in the Fourth Judicial
Department pursuant to CPLR 506 [b] [1]) to annul the determination of
respondent revoking the pistol permit of petitioner.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    June 8, 2012                           Frances E. Cafarell
                                                   Clerk of the Court